Citation Nr: 0601285	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2005 before the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2005).  A transcript of the hearing is associated 
with the claims file.


REMAND

The veteran was afforded a VA PTSD examination in August 
2003.  The examiner assigned a global assessment of 
functioning (GAF) score of 70.  In December 2003, a private 
psychologist, R.J.L. provided a letter in which he disagreed 
with the GAF score of 70 and stated that, based on his 
therapy sessions with the veteran, a GAF score of 50 was the 
maximum that should be assigned, and that periodically the 
veteran has warranted a GAF score as low as 35.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

R.J.L.'s letter indicates that the veteran's PTSD is worse 
than is reflected in the most recent August 2003 examination.  
However, the evidence provided by R.J.L., consisting 
primarily of two letters and notes from the veteran's office 
visits, does not provide the level of detail necessary to 
properly evaluate the veteran's PTSD.  Therefore, the Board 
finds that a new VA examination is necessary to reach a 
decision on the veteran's increased rating claim.

The Board also notes that, in the September 2004 VA Form 646, 
and at the May 2005 hearing, the veteran contended that he 
had a poor relationship with his employer and that he had 
missed work as a result of his PTSD.  The record does not 
include any employment records; however, the veteran 
indicated at his May 2005 hearing that he had some letters 
from his employer that had not yet been submitted.

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession, to include employment records 
or records of disciplinary action taken 
by his employer during the appeal period.  

The veteran should also be asked to 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his PTSD disability during the period of 
this claim.  

The veteran should also be notified that, 
if he provides adequate identifying 
information and any necessary 
authorization, VA will make efforts on 
his behalf to obtain such records not in 
his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  Then, the veteran should be afforded 
an examination by a medical professional 
with appropriate expertise to determine 
the current severity and manifestations 
of his service-connected PTSD.  The 
claims folder must be made available to 
and be reviewed by the examiner. 

All indicated studies should be 
performed.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected disability on 
the veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

